Case 9:19-cv-80513-RAR Document 91 Entered on FLSD Docket 10/07/2019 Page 1 of 8



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                     Case No. 9:19-cv-80513-RAR

 JOHN DOE, on behalf of himself
 and all others similarly situated,

        Plaintiff,

 vs.

 TOWN OF JUPITER, et al.,

       Defendants.
 ______________________________________/

                     DEFENDANTS’ JOINT MOTION FOR SANCTIONS FOR
                     PLAINTIFF’S FAILURE TO ATTEND MEDIATION AND
                         INCORPORATED MEMORANDUM OF LAW

        Defendants TOWN OF JUPITER (“Town”), DET. ANDREW SHARP (“Sharp”) and State

 Attorney DAVID ARONBERG (“Aronberg”), by and through their respective undersigned counsel,

 hereby file their Joint Motion for Sanctions for Plaintiff’s Failure to Attend Mediation and Incorporated

 Memorandum of Law, and in support thereof state as follows:

        1.      On July 3, 2019, this Court ordered the parties to mediate this case. [D.E. 57]. That

 Order instructed counsel for all parties to familiarize themselves with, and adhere to, all provisions of

 Local Rule 16.2. Id. at 1. The Order further stated:

        Pursuant to Local Rule 16.2(e), the appearance of counsel and each party (or the
        representatives of each party with full authority to enter into a full and complete
        compromise and settlement) is mandatory. The Court may impose sanctions against
        parties and/or counsel who do not comply with these attendance or settlement authority
        requirements. The mediator shall report non-attendance to the Court and may
        recommend the imposition of sanctions for non-attendance.

 Id. at 1 n.2 (emphasis added).

        2.      Pursuant to Local Rule 16.2(e), “[u]nless excused in writing by the presiding Judge,

 all parties and required claims professionals . . . shall be physically present at the mediation
Case 9:19-cv-80513-RAR Document 91 Entered on FLSD Docket 10/07/2019 Page 2 of 8



 conference (i.e., in person if the party is a natural person or by a personal attendance of a corporate

 representative if the party is an entity) with full authority to negotiate a settlement.” See S.D. Fla. Loc.

 R. 16.2(e) (emphasis added). The Rule provides that the mediator “shall report non-attendance to the

 Court.” Id. It also provides that “[f]ailure to comply with the attendance or settlement authority

 requirements may subject a party to sanctions by the Court.” Id.

         3.      On July 23, 2019, counsel for the Town filed a Notice of Stipulation of Mediator, advising

 that the parties had agreed to mediate this case before Rodney Romano, Esquire, of Matrix Mediation,

 LLC. [D.E. 71].

         4.      On that same date, a Notice of Mediation was filed, advising that pursuant to the

 agreement of all parties, a confidential mediation had been scheduled before Mr. Romano in West Palm

 Beach, Florida, for Friday, October 4, 2019, to begin at 9:00 a.m. [D.E. 72].

         5.      Plaintiff is currently proceeding anonymously in this action, despite the fact that he has

 yet to even request leave from this Court to do so, and despite the fact that, as previously briefed by the

 Defendants, Plaintiff should be prohibited from doing so. [D.E. 70]. See Plaintiff B v. Francis, 631 F.3d

 1310, 1315 (11th Cir. 2011) (explaining presumption in favor of parties proceeding in their own names

 and describing the factors a court should consider in analyzing a plaintiff’s request to proceed

 anonymously, factors which Plaintiff does not satisfy in this action). Despite this, in order to acquiesce

 to Plaintiff’s desire for anonymity, and in order to facilitate his ability to both maintain his anonymity

 and comply with the mandate that Plaintiff physically appear in person at the mandatory mediation,

 the Notice was scheduled as a “black box – highly confidential” mediation, as reflected by the title of the

 Notice of Mediation. [D.E. 72] at 1.

         6.      In accordance with the Notice of Mediation, the Court issued an Order Scheduling

 Mediation on July 24, 2019. [D.E. 73].

         7.      On October 4, 2019, Defendants appeared before mediator Romano at the scheduled time

                                                      2
Case 9:19-cv-80513-RAR Document 91 Entered on FLSD Docket 10/07/2019 Page 3 of 8



 and location for mediation. Present for the Town was counsel Lyman Reynolds, Town representative

 Thomas Baird, and claims professional Stephanie Salado (PGIT). Present for Defendant Sharp was

 counsel John Janousek, Defendant Sharp, and claims professional Charles Coen (PGIT). Present for

 Defendant Aronberg was counsel Shane Weaver, Defendant Aronberg, Assistant State Attorney Leigh

 Miller, Executive Assistant Mike Edmondson, and claims professional Cedric Crawford. See [D.E. 86].

        8.       Despite all required persons attending in person on behalf of all Defendants, Plaintiff did

 not appear. Id. Instead, only Plaintiff’s attorneys Daniel Sox, James McCarroll, and Joe Tacopina

 appeared. Id.

        9.       Due to Plaintiff’s failure to appear at the Court ordered mediation, the mediation did not

 go forward. Id.

        10.      In fact, while waiting a reasonable amount of time for Plaintiff to appear to begin the

 mediation, Defendants and their counsel and representatives were advised that Plaintiff did not intend to

 physically appear at the mediation.

        11.      Knowing that Defendants would be seeking sanctions for Plaintiff’s non-attendance,

 Plaintiff rushed to muddy the waters by pre-emptively filing a motion for sanctions of his own, blaming

 Defendants for his own failure to comply with the Court’s Order [D.E. 57] and Local Rule 16.2(e). [D.E.

 89].

        12.      Contrary to the frivolous and entirely unsubstantiated allegations made in Plaintiff’s

 Motion for Sanctions, at no time prior to the date of mediation did Plaintiff’s counsel ever indicate to

 Defendants that Plaintiff would not be physically attending mediation.

        13.      Defendants never agreed to allow Plaintiff to be physically absent from mediation.1




 1
  Again, as noted above, contrary to Plaintiff’s baseless and entirely unsubstantiated accusations in
 his Motion for Sanctions [D.E. 89], Defendants were never even aware prior to October 4, 2019 that
 Plaintiff did not intend on attending same.
                                                     3
Case 9:19-cv-80513-RAR Document 91 Entered on FLSD Docket 10/07/2019 Page 4 of 8



 Instead, Defendants attended mediation with the understanding that Plaintiff would, as required by the

 Court’s Order [D.E. 57] and Local Rule 16.2(e), be physically present at the mediation.

         14.     Likewise, at no time prior to mediation did Plaintiff ever request leave from this Court to

 be excused from physically attending mediation. As noted above, Local Rule 16.2(e) clearly states that

 “[u]nless excused in writing by the presiding Judge, all parties . . . shall be physically present at the

 mediation conference.” (Emphasis added). Plaintiff was not physically present at the Court ordered

 mediation, and this Court never previously excused Plaintiff in writing or otherwise from being

 physically present at mediation.

         15.     The Defendants, risk professionals, and other representatives who attended mediation all

 re-arranged schedules, made travel arrangements and/or took time out of their day to appear in person

 because it was required. For example, Aronberg flew in from a conference in Houston while claims

 professional Crawford flew in from Tallahassee. John Janousek, counsel for Defendant Sharp, drove

 from Orlando, Florida to West Palm Beach, Florida, to attend. Claims representatives for both the Town

 and Defendant Sharp travelled from their offices in Lake Mary, Florida, to attend.

         16.     Based on the above, Plaintiff’s failure to attend the Court ordered mediation clearly

 constitutes a willful violation of the Court’s Order at D.E. 57 and Local Rule 16.2(e). As a result, and in

 accordance with this Court’s Order and Rule 16.2(e), this Court should impose sanctions against Plaintiff

 and Plaintiff’s attorneys for Plaintiff’s non-attendance, in the form of attorneys’ fees and costs associated

 with attendance at mediation by Defendants, Defendants’ representatives, and Defendants’ attorneys.

         17.     Defendants further request that Plaintiff be ordered to physically attend mediation in

 person before mediator Romano at the same location in a date to be determined.

         18.     Additionally, given that half of Plaintiff’s attorneys are admitted pro hac vice2 and


 2
  Additionally, attorney James McCarroll attended the mediation conference on behalf of Plaintiff.
 [D.E. 86]. However, Mr. McCarroll has never made an appearance on behalf of Plaintiff in this
                                                      4
Case 9:19-cv-80513-RAR Document 91 Entered on FLSD Docket 10/07/2019 Page 5 of 8



 seemingly precipitated and/or acquiesced to Plaintiff’s willful violation of the mediation attendance

 requirement, thereby flagrantly violating the Court’s Order and Local Rule, they should be cautioned

 that similar conduct in the future could result in them being stricken as counsel.

                                      MEMORANDUM OF LAW

         Federal Rule of Civil Procedure 16(f)(1)(c) permits the Court to sanction “a party or its attorney”

 under certain circumstances, including the failure “to obey a scheduling or other pretrial order.” FED. R.

 CIV. P. 16(f)(1)(c). The Rule authorizes sanctions for an attorney’s failure to require his client to

 personally attend mediation. See Pinero v. Corp. Courts at Miami Lakes, Inc., 389 F. App’x 886, 888–

 89 (11th Cir. 2010). The Rule authorizes sanctions, including but not limited to the following, when a

 party fails to obey a pretrial order: (1) dismissing the action or proceeding in whole or in part, and (2)

 treating as contempt of court the failure to obey any order except an order to submit to a physical or

 mental examination. See FED. R. CIV. P. 16(f)(1), 37(b)(2)(A)(v), (vii). Further, Rule 16(f) provides that

 “[i]nstead of or in addition to any other sanction, the court must order the party, its attorney, or both to

 pay the reasonable expenses—including attorney’s fees—incurred because of any noncompliance with

 this rule, unless the noncompliance was substantially justified or other circumstances make an award of

 expenses unjust.” See Rule 16(f)(2) (emphasis added). Even where a party’s failure to attend has been

 found to be unintentional, this Court has sanctioned the non-compliant party by ordering it to pay the

 compliant party’s attorneys’ fees and costs associated with attending the mediation conference. See, e.g.,

 Rodilla v. TFC-RB, LLC, No. 08-21352-CIV, 2009 WL 88492, at *1–2 (S.D. Fla. Jan. 13, 2009).

         Here, based on the representations made in Plaintiff’s Motion for Sanctions [D.E. 89], Plaintiff

 apparently never intended to comply with the Court’s requirement that all parties be physically present

 at the mediation conference. Plaintiff’s attorneys also apparently knew of this intent prior to the



 action. Further, and perhaps more importantly, he has not been granted pro hac vice status in this
 case and does not appear to have been admitted to practice in the Southern District of Florida
                                                      5
Case 9:19-cv-80513-RAR Document 91 Entered on FLSD Docket 10/07/2019 Page 6 of 8



 mediation conference. Id. Further, contrary to the entirely unsubstantiated accusations asserted in

 Plaintiff’s Motion, Plaintiff’s counsel never previously advised counsel for any Defendant that Plaintiff

 was intending on not being physically present at the mediation conference. Defendants certainly would

 have taken issue with that given the arrangements they all had to make to appear in person themselves.

 Likewise, Plaintiff never requested that the Court excuse him from such requirement, and never requested

 such agreement from Defendants’ attorneys. If Plaintiff had wanted to be excused from physically

 attending the mediation, he could have requested permission to do so from the Court. Instead, he violated

 the Court’s Order and Local Rule 16.2(e) by failing to attend. See, e.g., OOO-RM Invest v. Net Element,

 Inc., No. 14-20903-CIV-ALTONAGA/O’Sullivan, 2015 WL 12828119, at *2 (S.D. Fla. May 19, 2015)

 (“If they wanted to be excused from attending the mediation, they could have requested permission to do

 so from the Court. Instead, they violated the Mediation Order and Local Rule 16.2(e) by failing to

 attend.”).

         Accordingly, because Plaintiff willfully refused to attend the mediation conference as previously

 ordered by the Court, the Court should issue monetary sanctions against Plaintiff and each of Plaintiff’s

 attorneys, in the form of a Court penalty and in the form of each Defendant’s attorneys’ fees and costs

 associated with attendance at the mediation conference.

         Additionally, “[t]he Court can also award attorney’s fees and costs pursuant to the Court’s

 inherent power. The Court’s inherent power is derived from the Court’s need ‘to manage [its] own affairs

 so as to achieve the orderly and expeditious disposition of cases.’” Dude v. Congress Plaza, LLC, No.

 17-80522-CIV-Marra/Matthewman, 2018 WL 3432714, at *5 (S.D. Fla. July 16, 2018) (quoting

 Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). “A federal court possesses the inherent power to

 impose sanctions when there has been willful misconduct.” Id.; see also Sream, Inc. v. Stop N Go of

 Delray, Inc., No. 16-81660-CIV-DIMITROULEAS/Snow, 2018 WL 3730240, at *2 (S.D. Fla. Feb. 13,

 2018) (“A court also has inherent powers to impose sanctions to achieve the orderly and expeditious

                                                    6
Case 9:19-cv-80513-RAR Document 91 Entered on FLSD Docket 10/07/2019 Page 7 of 8



 disposition of cases where a party’s conduct disrupts or impairs the judicial process. . . . The non-

 offending party should at the very least be compensated by the non-complying party and/or its counsel,

 if circumstances warrant, for the added expenses caused by the violation.”).

         Here, Plaintiff’s conduct in failing to attend the Court ordered mediation, and Plaintiff’s counsel’s

 conduct in precipitating such failure to attend, constitute a violation of the Court’s Order and Local Rule

 16.2(e). Given Plaintiff’s explanation for said conduct [see D.E. 89], such conduct was clearly a willful

 violation of the Court’s Order and Local Rule by both Plaintiff and Plaintiff’s numerous attorneys.

 Accordingly, in addition to the Court’s authority under Rule 16, pursuant to the Court’s inherent

 authority, the Court should issue monetary sanctions against Plaintiff and Plaintiff’s attorneys, in the

 form of Defendants’ attorneys’ fees and costs associated with attending the mediation conference, and in

 the form of a Court penalty for Plaintiff’s and Plaintiff’s attorneys’ willful misconduct. See, e.g., Pinero

 v. Corp. Courts at Miami Lakes, Inc., 389 F. App’x 886, 888–89 (11th Cir. 2010) (affirming district

 court’s monetary sanctions imposed against non-compliant party’s attorneys, either as a court penalty, as

 the compliant party’s costs and attorneys fees, or as a mixture of both).

         WHEREFORE, Defendants respectfully request that this Court grant this Motion for Sanctions

 and award sanctions against Plaintiff and his counsel as more fully set forth above, and for any such

 other relief as the Court deems just and proper.

               CERTIFICATE OF CONFERAL UNDER LOCAL RULE 7.1(a)(3)

         Pursuant to Local Rules 7.1(a)(3), counsel for Defendant Sharp certifies that on October 7,

 2019, he conferred with Plaintiff’s counsel Daniel Sox telephonically in a good faith effort to resolve

 the issues raised in this Motion, and Plaintiff’s counsel indicated that Plaintiff opposes the Motion.

                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed via

 CM/ECF this 7th day of October, 2019 and served upon Edward Mullins, Esq., emullins@reedsmith.com;

                                                      7
Case 9:19-cv-80513-RAR Document 91 Entered on FLSD Docket 10/07/2019 Page 8 of 8



 Jordan W. Siev, jsiev@reedsmith.com; Daniel Alvarez Sox, dsox@reedsmith.com; Joseph Tacopina,

 Esq., jtacopina@tacopinalw.com.


 Respectfully Submitted,

 ASHLEY BROOKE MOODY,                             s/ Lyman H. Reynolds, Jr.
 ATTORNEY GENERAL                                 LYMAN H. REYNOLDS, JR., ESQ.
                                                  Florida Bar No. 380687
 s/      Shane Weaver______                       Roberts, Reynolds, Bedard & Tuzzio, PLLC
 \SHANE WEAVER, ESQ.                              470 Columbia Drive, Bldg. C101
 Senior Assistant Attorney General                West Palm Beach, FL 33409
 Florida Bar No. 907421                           Tel. (561) 688-6560
 Office of the Attorney General                   Fax (561) 688-2343
 1515 N. Flagler, Suite 900                       E-Service: service_LHR@rrbpa.com
 West Palm Beach, Florida 33401                   E-mail: lreynolds@rrbpa.com
 Tel. (561) 268-5216                              Counsel for Town of Jupiter
 Fax (561) 837-5102
 shane.weaver@myfloridalegal.com
 Counsel for David Aronberg


 s/ John M. Janousek
 MICHAEL J. ROPER, ESQ.
 Florida Bar No. 0473227
 JOHN M. JANOUSEK, ESQ.
 Florida Bar No. 0098599
 Bell & Roper, P.A.
 2707 E. Jefferson Street
 Orlando, FL 32803
 Tel. (407) 897-5150
 Fax (407) 897-3332
 Primary: mroper@bellroperlaw.com
 Secondary: phermosa@bellroperlaw.com
 Primary: jjanousek@bellroperlaw.com
 Secondary: dmatias@bellroperlaw.com
 kreed@bellroperlaw.com
 Counsel for Andrew Sharp




                                              8
